The fact that State witness Wright was a convict, did not disqualify him from giving testimony, Chap. 13, Acts 39th Legislature, First Called Session, p. 20, unless it be made to appear affirmatively that such disability attached by virtue of a final conviction for a felony prior to the passage of said act above referred to. Underwood v. State, 111 Tex. Crim. 124. Having failed to show such fact, appellant's renewed objection to the testimony of witness Wright is of no avail.
The bill of exception taken to the testimony of Sheriff Walters, is so qualified as that same presents no error. There was no exception taken to the qualification attached by the trial court, and we must decide the merits of the bill in the light of said qualification. Two other matters set up in the motion seem without merit, and a discussion of same would be but repetition.
The motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.